      Case 3:19-cv-00454-LC-HTC Document 20 Filed 07/23/21 Page 1 of 2


                                                                        Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



FRED CLEVELAND, JR.,
      Petitioner,

v.                                                     Case No. 3:19cv454-LC-HTC

MARK S INCH,
     Respondent.
______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on March 23,

2021 (ECF No. 17).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.    The magistrate judge’s Report and Recommendation (ECF No. 17) is

adopted and incorporated by reference in this order.




Case No.3:19cv454-LC-HTC
       Case 3:19-cv-00454-LC-HTC Document 20 Filed 07/23/21 Page 2 of 2


                                                                          Page 2 of 2

       2.    The petition under 28 U.S.C. § 2254, challenging the conviction in State

v. Cleveland, 2010-CF-4676, in the First Judicial Circuit, in and for Escambia

County, Florida, ECF Doc. 1, is DENIED without an evidentiary hearing.

       3.    A certificate of appealability is DENIED.

       4.    The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 24th day of July, 2021.



                                s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.3:19cv454-LC-HTC
